IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20657
                        USDC No. H-99-CV-1567


RAYFIELD JOSEPH THIBEAUX,

                                          Plaintiff-Appellant,

versus

EARNESTINE JACKSON; ALPHONSE HANDY;
DOCTOR SUHR; HERMAN STEVENSON,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      --------------------
                        December 28, 1999

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM 1:

     Rayfield Joseph Thibeaux (TDCJ # 479532) moves for leave to

appeal, in forma pauperis (IFP), the district court’s dismissal

of his civil rights complaint based on his accrual of three

“strikes” within the meaning of 28 U.S.C. § 1915(g).

     Although this court liberally construes briefs of pro se

litigants, arguments must be briefed to be preserved.    Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir.   1993).   Issues not briefed

are deemed abandoned.    Evans v. City of Marlin, Tex., 986 F.2d
1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20657
                                - 2 -

104, 106 n.1 (5th Cir. 1993).    Because Thibeaux makes no argument



concerning the court’s determination that he has three strikes,

this court will not address the issue.     See Yohey, 985 F.2d at

225.    Insofar as he suggests that he should nevertheless be

allowed to proceed because he is faced with danger of serious

physical injury that imminent, Thibeaux fails to make the showing

required by § 1915(g).    See Baños v. O’Guin, 144 F.3d 883, 884-85

(5th Cir. 1998).    Accordingly, Thibeaux’s motion for IFP is

DENIED and the appeal is DISMISSED as frivolous.     See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).     Thibeaux’s motions

for restraining orders also are DENIED.

       ALL OUTSTANDING MOTIONS DENIED.   APPEAL DISMISSED.